Citation Nr: 1511561	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for loss of taste and dry mouth or "cotton mouth" as a result of a surgery performed at a Department of Veterans Affairs (VA) medical facility in January 2008.

2.  Entitlement to service connection for residuals of ear infections.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1975 to January 1981, with periods of active service.  He is service connected for several disabilities at present.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  Following a Travel Board hearing in May 2010, the Board remanded this case in March 2011.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record, as reflected in a July 2013 Report of Contact, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the development previously accomplished on remand as to the section 1151 claim has been accomplished, the Board has concerns about the adequacy of the May 2009 VA examination opinion.  At that time, the examiner noted the following regarding the Veteran's claimed disability:

Injury to the chorda tympani nerve can cause dryness of the mouth and also affect taste sensation and this is not unusual in middle ear surgery, but the operative note in C-file did not address the nerve, so the examiner cannot make a conclusion regarding the said nerve injury.  On the previous C&P [examination], I had mentioned this in our notes and the only way to address this issue would be to check with the operative note they have in his file in Ann Arbor with regards to the details of his ear operation.  

Given this relatively inconclusive opinion, the Board find that a further opinion is necessary to ascertain the scope of any injury, including neural injury, from the January 2008 VA surgery, as well as the role of any possible negligence or other fault coincident with that surgery.  

Additionally, in December 2011, the RO denied service connection for residuals of ear infections.  In December 2012, the RO received the Veteran's Notice of Disagreement with that denial and his request for a Decision Review Officer hearing in response to this decision.  While the Veteran has been scheduled for a March 2015 hearing, he has not been furnished with a Statement of the Case on this issue.  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination, with an appropriate examiner, to ascertain the nature of any additional disability resulting from the January 2008 VA surgery.  Attention should be directed to the Veteran's sense of taste and any related neural injury.  For any additional disability found to be related to this surgery, the examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that such disability resulted from: 1) carelessness, negligence, lack of proper skill, an error in judgment, or a similar instance of fault on the part of VA providers; or 2) an event not reasonably foreseeable.  All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, the Veteran's section 1151 claim must be readjudicated.  If the determination is less than fully favorable, he and his representative must be furnished with a Supplemental Statement of the Case and given a reasonable period of time in which to respond before the case is returned to the Board.

3.  The Veteran and his representative must also be furnished with a Statement of the Case, setting forth his rights and responsibilities in perfecting an appeal, as to the claim for service connection for residuals of ear infections.  No further action is required on this matter unless and until the Veteran perfects his appeal on this matter.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

